MR. JUSTICE ANGSTMAN,
(specially concurring).
*472Since I disagreed with the majority opinion in the case of In re Fligman’s Estate, 113 Mont. 505, 129 Pac. (2d) 627, I concur in the foregoing opinion solely on the ground of stare decisis. The case of In re Harper’s Estate, 124 Mont. 52, 218 Pac. (2d) 927, did not reject the holding in the Fligman case as implied in the dissenting opinion of Mr. Justice Adair. The Harper ease involved facts entirely different from those here. That case dealt with endowment insurance contracts and not annuities. The contracts had matured during the lifetime of the insured and under the insurance contract the insured had elected to leave the proceeds with the company as an investment at a fixed rate of interest. That was the situation at the time of the death of the insured. The case has nothing to do with the annuity contracts.